Exhibit 10.1 NOTE SETTLEMENT AGREEMENT This NOTE SETTLEMENT AGREEMENT (this “ Agreement ”) is entered into as of December 18, 2015 (the “ Effective Date ”) by and between Typenex Co-Investment, LLC, a Utah limited liability company (“ Lender ”), and Vapor Hub International Inc., a Nevada corporation (“ Borrower ”). Each of Lender and Borrower is sometimes individually referred to hereinafter as a “ Party ” and collectively as the “ Parties .” Capitalized terms used herein but not otherwise defined shall have the meaning ascribed thereto in the November Note (as defined below). Moreover, to the extent any capitalized term used herein is defined in the November Note or any other Transaction Document (as defined below), such capitalized term shall remain applicable even if the November Note or other Transaction Document (wherein such term is defined) has been released, satisfied, or is otherwise cancelled. A.Borrower previously sold and issued to Lender that certain Secured Convertible Promissory Note issued on November 4, 2014 in the original principal amount of $1,687,500.00 (the “ November Note ”) pursuant to that certain Securities Purchase Agreement dated November 4, 2014 by and between Lender and Borrower (the “ November Purchase Agreement ,” and together with the November Note and all other documents entered into in conjunction therewith, the “ November Transaction Documents ”). B.Borrower previously sold and issued to Lender that certain Promissory Note dated June 4, 2015 in the original principal amount of $245,000.00 (the “ June Note ,” and together with the November Note, the “ Notes ”) pursuant to that certain Note Purchase Agreement dated June 4, 2015 by and between Lender and Borrower (the “ June Purchase Agreement ,” and together with the June Note and all other documents entered into in conjunction therewith, the “ June Transaction Documents ”). The June Transaction Documents and the November Transaction Documents are collectively referred to herein as the “ Transaction Documents .” C.The Parties now desire to restructure and settle the Notes on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the promises set forth in this Agreement and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: 1.
